Case 2:19-cv-08506-JAK-RAO Document 24 Filed 05/20/20 Page 1 of 15 Page ID #:185


  1    Tomas A. Guterres, Esq. (State Bar No. 152729)
       Chandler A. Parker, Esq. (State Bar No. 277902)
  2
       COLLINS COLLINS MUIR + STEWART LLP
  3    1100 El Centro Street
       South Pasadena, CA 91030
  4
       (626) 243-1100 – FAX (626) 243-1111
  5
       Attorneys for Defendants,
  6
       COUNTY OF LOS ANGELES and Deputy MICHAEL SAMPSON
  7

  8
                               UNITED STATES DISTRICT COURT
  9
                              CENTRAL DISTRICT OF CALIFORNIA
  10

  11
       ZAKHARY GABRIEL MALLETT,                )    CASE NO. 2:19-cv-08506-JAK-RAO
  12                                           )    [Assigned to Hon. John A. Kronstadt,
                                               )    Courtroom 10B]
  13                    Plaintiff,             )
  14                                           )    STIPULATION AND PROPOSED
                                               )    PROTECTIVE ORDER1
  15   vs.
                                               )
  16                                           )    Complaint Filed: 10/02/2019
       COUNTY OF LOS ANGELES;                  )    Trial Date:      Not Set
  17
       MICHAEL SAMPSON; an                     )
  18   individually and as Deputy Sheriff No.: )
       614592 for the Los Angeles County       )
  19
       Sheriff’s Department; and DOES 1        )
  20   through 50,                             )
                                               )
  21
                                               )
  22                    Defendants.            )
  23 TO ALL PARTIES AND TO THE HONORABLE COURT:

  24 / / /

  25 / / /

  26 / / /

  27
       1
           This stipulated protective order is substantially based on the model protective order
  28 under Magistrate Judge Rozella A. Oliver’s Procedures.
       22153

                                                    1
                      STIPULATION AND PROPOSED PROTECTIVE ORDER
Case 2:19-cv-08506-JAK-RAO Document 24 Filed 05/20/20 Page 2 of 15 Page ID #:186


  1
       I.      PURPOSE AND LIMITATIONS
  2            Discovery in this action is likely to involve production of confidential,
  3    proprietary or private information for which special protection from public disclosure
  4    and from use for any purpose other than pursuing this litigation may be warranted.
  5    Accordingly, the parties hereby stipulate to and petition the Court to enter the
  6    following Stipulated Protective Order. The parties acknowledge that this Order does
  7    not confer blanket protections on all disclosures or responses to discovery and that
  8    the protection it affords from public disclosure and use extends only to the limited
  9    information or items that are entitled to confidential treatment under the applicable
  10 legal principles.

  11 II.       GOOD CAUSE STATEMENT
  12           This action is likely to involve materials contained in the personnel records of
  13 peace officers which may be protected by California Evidence Code sections 1040,

  14 the official information privilege or otherwise protected from disclosure under state

  15 or federal statutes, court rules, case decisions, or common law. Additionally, this

  16 action may involve other proprietary information concerning police practices for

  17 which special protection from public disclosure and from use for any purpose other

  18 than prosecution of this action is warranted. Accordingly, to expedite the flow of

  19 information, to facilitate the prompt resolution of disputes over confidentiality of

  20 discovery materials, to adequately protect information the parties are entitled to keep

  21 confidential, to ensure that the parties are permitted reasonable necessary uses of

  22 such material in preparation for and in the conduct of trial, to address their handling

  23 at the end of the litigation, and serve the ends of justice, a protective order for such

  24 information is justified in this matter. It is the intent of the parties that information

  25 will not be designated as confidential for tactical reasons and that nothing be so

  26 designated without a good faith belief that it has been maintained in a confidential,

  27 non-public manner, and there is good cause why it should not be part of the public

  28 record of this case.
       22153

                                                    2
                     STIPULATION AND PROPOSED PROTECTIVE ORDER
Case 2:19-cv-08506-JAK-RAO Document 24 Filed 05/20/20 Page 3 of 15 Page ID #:187


  1
       III.    ACKNOWLEDGMENT OF UNDER SEAL FILING PROCEDURE
  2            The parties further acknowledge, as set forth in Section 14.3, below, that this
  3    Stipulated Protective Order does not entitle them to file confidential information
  4    under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and
  5    the standards that will be applied when a party seeks permission from the court to file
  6    material under seal. There is a strong presumption that the public has a right of access
  7    to judicial proceedings and records in civil cases. In connection with non-dispositive
  8    motions, good cause must be shown to support a filing under seal. See Kamakana v.
  9    City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen.
  10 Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony

  11 Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective

  12 orders require good cause showing), and a specific showing of good cause or

  13 compelling reasons with proper evidentiary support and legal justification, must be

  14 made with respect to Protected Material that a party seeks to file under seal. The

  15 parties’ mere designation of Disclosure or Discovery Material as CONFIDENTIAL

  16 does not— without the submission of competent evidence by declaration,

  17 establishing that the material sought to be filed under seal qualifies as confidential,

  18 privileged, or otherwise protectable—constitute good cause.

  19           Further, if a party requests sealing related to a dispositive motion or trial, then
  20 compelling reasons, not only good cause, for the sealing must be shown, and the

  21 relief sought shall be narrowly tailored to serve the specific interest to be protected.

  22 See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For

  23 each item or type of information, document, or thing sought to be filed or introduced

  24 under seal, the party seeking protection must articulate compelling reasons,

  25 supported by specific facts and legal justification, for the requested sealing order.

  26 Again, competent evidence supporting the application to file documents under seal

  27 must be provided by declaration.

  28
       22153

                                                     3
                     STIPULATION AND PROPOSED PROTECTIVE ORDER
Case 2:19-cv-08506-JAK-RAO Document 24 Filed 05/20/20 Page 4 of 15 Page ID #:188


  1            Any document that is not confidential, privileged, or otherwise protectable in
  2    its entirety will not be filed under seal if the confidential portions can be redacted. If
  3    documents can be redacted, then a redacted version for public viewing, omitting only
  4    the confidential, privileged, or otherwise protectable portions of the document, shall
  5    be filed. Any application that seeks to file documents under seal in their entirety
  6    should include an explanation of why redaction is not feasible.
  7    IV.     DEFINITIONS
  8            4.1 Action: This pending lawsuit entitled ZAKHARY GABRIEL MALLETT
  9    v. COUNTY OF LOS ANGELES, et al. (Case No. 2:19-cv-08506-JAK-RAO )
  10           4.2 Challenging Party: a Party or Non-Party that challenges the designation of
  11 information or items under this Order.

  12           4.3 “CONFIDENTIAL” Information or Items: information (regardless of how
  13 it is generated, stored or maintained) or tangible things that qualify for protection

  14 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good

  15 Cause Statement.

  16           4.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
  17 support staff).

  18           4.5 Designating Party: a Party or Non-Party that designates information or
  19 items that it produces in disclosures or in responses to discovery as

  20 “CONFIDENTIAL.”

  21           4.6 Disclosure or Discovery Material: all items or information, regardless of
  22 the medium or manner in which it is generated, stored, or maintained (including,

  23 among other things, testimony, transcripts, and tangible things), that are produced or

  24 generated in disclosures or responses to discovery.

  25           4.7 Expert: a person with specialized knowledge or experience in a matter
  26 pertinent to the litigation who has been retained by a Party or its counsel to serve as

  27 an expert witness or as a consultant in this Action.

  28           4.8 House Counsel: attorneys who are employees of a party to this Action.
       22153

                                                    4
                     STIPULATION AND PROPOSED PROTECTIVE ORDER
Case 2:19-cv-08506-JAK-RAO Document 24 Filed 05/20/20 Page 5 of 15 Page ID #:189


  1
       House Counsel does not include Outside Counsel of Record or any other outside
  2
       counsel.
  3
               4.9 Non-Party: any natural person, partnership, corporation, association or
  4
       other legal entity not named as a Party to this action.
  5
               4.10 Outside Counsel of Record: attorneys who are not employees of a party to
  6
       this Action but are retained to represent a party to this Action and have appeared in
  7
       this Action on behalf of that party or are affiliated with a law firm that has appeared
  8
       on behalf of that party, and includes support staff.
  9
               4.11 Party: any party to this Action, including all of its officers, directors,
  10
       employees, consultants, retained experts, and Outside Counsel of Record (and their
  11
       support staffs).
  12
               4.12 Producing Party: a Party or Non-Party that produces Disclosure or
  13
       Discovery Material in this Action.
  14
               4.13 Professional Vendors: persons or entities that provide litigation support
  15
       services (e.g., photocopying, videotaping, translating, preparing exhibits or
  16
       demonstrations, and organizing, storing, or retrieving data in any form or medium)
  17
       and their employees and subcontractors.
  18
               4.14 Protected Material: any Disclosure or Discovery Material that is
  19
       designated as “CONFIDENTIAL.”
  20
               4.15 Receiving Party: a Party that receives Disclosure or Discovery Material
  21
       from a Producing Party.
  22
       V.      SCOPE
  23
               The protections conferred by this Stipulation and Order cover not only
  24
       Protected Material (as defined above), but also (1) any information copied or
  25
       extracted from Protected Material; (2) all copies, excerpts, summaries, or
  26
       compilations of Protected Material; and (3) any testimony, conversations, or
  27
       presentations by Parties or their Counsel that might reveal Protected Material.
  28
       22153

                                                     5
                     STIPULATION AND PROPOSED PROTECTIVE ORDER
Case 2:19-cv-08506-JAK-RAO Document 24 Filed 05/20/20 Page 6 of 15 Page ID #:190


  1
               Any use of Protected Material at trial shall be governed by the orders of the
  2
       trial judge and other applicable authorities. This Order does not govern the use of
  3
       Protected Material at trial.
  4
       VI.     DURATION
  5
               Once a case proceeds to trial, information that was designated as
  6
       CONFIDENTIAL or maintained pursuant to this protective order used or introduced
  7
       as an exhibit at trial becomes public and will be presumptively available to all
  8
       members of the public, including the press, unless compelling reasons supported by
  9
       specific factual findings to proceed otherwise are made to the trial judge in advance
  10
       of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
  11
       showing for sealing documents produced in discovery from “compelling reasons”
  12
       standard when merits-related documents are part of court record). Accordingly, the
  13
       terms of this protective order do not extend beyond the commencement of the trial.
  14
       VII. DESIGNATING PROTECTED MATERIAL
  15
               7.1 Exercise of Restraint and Care in Designating Material for Protection. Each
  16
       Party or Non-Party that designates information or items for protection under this
  17
       Order must take care to limit any such designation to specific material that qualifies
  18
       under the appropriate standards.
  19
               The Designating Party must designate for protection only those parts of
  20
       material, documents, items or oral or written communications that qualify so that
  21
       other portions of the material, documents, items or communications for which
  22
       protection is not warranted are not swept unjustifiably within the ambit of this Order.
  23
               Mass, indiscriminate or routinized designations are prohibited. Designations
  24
       that are shown to be clearly unjustified or that have been made for an improper
  25
       purpose (e.g., to unnecessarily encumber the case development process or to impose
  26
       unnecessary expenses and burdens on other parties) may expose the Designating
  27
       Party to sanctions.
  28
       22153

                                                   6
                     STIPULATION AND PROPOSED PROTECTIVE ORDER
Case 2:19-cv-08506-JAK-RAO Document 24 Filed 05/20/20 Page 7 of 15 Page ID #:191


  1
               If it comes to a Designating Party’s attention that information or items that it
  2
       designated for protection do not qualify for protection, that Designating Party must
  3
       promptly notify all other Parties that it is withdrawing the inapplicable designation.
  4
               7.2 Manner and Timing of Designations. Except as otherwise provided in this
  5
       Order, or as otherwise stipulated or ordered, Disclosure of Discovery Material that
  6
       qualifies for protection under this Order must be clearly so designated before the
  7
       material is disclosed or produced.
  8
               Designation in conformity with this Order requires:
  9
               (a) for information in documentary form (e.g., paper or electronic documents,
  10
       but excluding transcripts of depositions or other pretrial or trial proceedings), that the
  11
       Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
  12
       “CONFIDENTIAL legend”), to each page that contains protected material. If only a
  13
       portion of the material on a page qualifies for protection, the Producing Party also
  14
       must clearly identify the protected portion(s) (e.g., by making appropriate markings
  15
       in the margins).
  16
               A Party or Non-Party that makes original documents available for inspection
  17
       need not designate them for protection until after the inspecting Party has indicated
  18
       which documents it would like copied and produced. During the inspection and
  19
       before the designation, all of the material made available for inspection shall be
  20
       deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
  21
       it wants copied and produced, the Producing Party must determine which documents,
  22
       or portions thereof, qualify for protection under this Order. Then, before producing
  23
       the specified documents, the Producing Party must affix the “CONFIDENTIAL
  24
       legend” to each page that contains Protected Material. If only a portion of the
  25
       material on a page qualifies for protection, the Producing Party also must clearly
  26
       identify the protected portion(s) (e.g., by making appropriate markings in the
  27
       margins).
  28
       22153

                                                    7
                     STIPULATION AND PROPOSED PROTECTIVE ORDER
Case 2:19-cv-08506-JAK-RAO Document 24 Filed 05/20/20 Page 8 of 15 Page ID #:192


  1
               (b) for testimony given in depositions that the Designating Party identifies the
  2
       Disclosure or Discovery Material on the record, before the close of the deposition all
  3
       protected testimony.
  4
               (c) for information produced in some form other than documentary and for any
  5
       other tangible items, that the Producing Party affix in a prominent place on the
  6
       exterior of the container or containers in which the information is stored the legend
  7
       “CONFIDENTIAL.” If only a portion or portions of the information warrants
  8
       protection, the Producing Party, to the extent practicable, shall identify the protected
  9
       portion(s).
  10
               7.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
  11
       failure to designate qualified information or items does not, standing alone, waive the
  12
       Designating Party’s right to secure protection under this Order for such material.
  13
       Upon timely correction of a designation, the Receiving Party must make reasonable
  14
       efforts to assure that the material is treated in accordance with the provisions of this
  15
       Order.
  16
       VIII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
  17           8.1. Timing of Challenges. Any Party or Non-Party may challenge a
  18 designation of confidentiality at any time that is consistent with the Court’s

  19 Scheduling Order.

  20           8.2 Meet and Confer. The Challenging Party shall initiate the dispute
  21 resolution process under Local Rule 37-1 et seq.

  22 8.3 Joint Stipulation. Any challenge submitted to the Court shall be via a

  23 joint stipulation pursuant to Local Rule 37-2.

  24           8.4 The burden of persuasion in any such challenge proceeding shall be
  25 on the Designating Party. Frivolous challenges, and those made for an improper

  26 purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties)

  27 may expose the Challenging Party to sanctions. Unless the Designating Party has

  28 waived or withdrawn the confidentiality designation, all parties shall continue to
       22153

                                                   8
                     STIPULATION AND PROPOSED PROTECTIVE ORDER
Case 2:19-cv-08506-JAK-RAO Document 24 Filed 05/20/20 Page 9 of 15 Page ID #:193


  1    afford the material in question the level of protection to which it is entitled under the
  2    Producing Party’s designation until the Court rules on the challenge.
  3    IX.     ACCESS TO AND USE OF PROTECTED MATERIAL
  4            9.1 Basic Principles. A Receiving Party may use Protected Material that is
  5    disclosed or produced by another Party or by a Non-Party in connection with this
  6    Action only for prosecuting, defending or attempting to settle this Action. Such
  7    Protected Material may be disclosed only to the categories of persons and under the
  8    conditions described in this Order. When the Action has been terminated, a
  9    Receiving Party must comply with the provisions of section 15 below (FINAL
  10 DISPOSITION Protected Material must be stored and maintained by a Receiving

  11 Party at a location and in a secure manner that ensures that access is limited to the

  12 persons authorized under this Order.

  13           9.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
  14 ordered by the court or permitted in writing by the Designating Party, a Receiving

  15 Party may disclose any information or item designated “CONFIDENTIAL” only to:

  16           (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
  17 employees of said Outside Counsel of Record to whom it is reasonably necessary to

  18 disclose the information for this Action;

  19           (b) the officers, directors, and employees (including House Counsel) of the
  20 Receiving Party to whom disclosure is reasonably necessary for this Action;

  21           (c) Experts (as defined in this Order) of the Receiving Party to whom
  22 disclosure is reasonably necessary for this Action and who have signed the

  23 “Acknowledgment and Agreement to Be Bound” (Exhibit A) [TO BE

  24 NEGOTIATED AND PREPARED BY PARTIES AND ATTACHED TO

  25 STIPULATION AND PROPOSED ORDER];

  26           (d) the court and its personnel;
  27           (e) court reporters and their staff;
  28
       22153

                                                      9
                     STIPULATION AND PROPOSED PROTECTIVE ORDER
Case 2:19-cv-08506-JAK-RAO Document 24 Filed 05/20/20 Page 10 of 15 Page ID #:194


   1
                (f) professional jury or trial consultants, mock jurors, and Professional Vendors
   2
        to whom disclosure is reasonably necessary for this Action and who have signed the
   3
        “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   4
                (g) the author or recipient of a document containing the information or a
   5
        custodian or other person who otherwise possessed or knew the information;
   6
                (h) during their depositions, witnesses, and attorneys for witnesses, in the
   7
        Action to whom disclosure is reasonably necessary provided: (1) the deposing party
   8
        requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
   9
        not be permitted to keep any confidential information unless they sign the
   10
        “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
   11
        agreed by the Designating Party or ordered by the court. Pages of transcribed
   12
        deposition testimony or exhibits to depositions that reveal Protected Material may be
   13
        separately bound by the court reporter and may not be disclosed to anyone except as
   14
        permitted under this Stipulated Protective Order; and
   15
                (i) any mediators or settlement officers and their supporting personnel,
   16
      mutually agreed upon by any of the parties engaged in settlement discussions.
   17 X.   PROTECTED MATERIAL SUBPOENAED OR ORDERED
           PRODUCED IN OTHER LITIGATION
   18
                If a Party is served with a subpoena or a court order issued in other litigation
   19
        that compels disclosure of any information or items designated in this Action as
   20
        “CONFIDENTIAL,” that Party must:
   21
                (a) promptly notify in writing the Designating Party. Such notification shall
   22
        include a copy of the subpoena or court order;
   23
                (b) promptly notify in writing the party who caused the subpoena or order to
   24
        issue in the other litigation that some or all of the material covered by the subpoena
   25
        or order is subject to this Protective Order. Such notification shall include a copy of
   26
        this Stipulated Protective Order; and
   27
                (c) cooperate with respect to all reasonable procedures sought to be pursued by
   28
        22153

                                                     10
                      STIPULATION AND PROPOSED PROTECTIVE ORDER
Case 2:19-cv-08506-JAK-RAO Document 24 Filed 05/20/20 Page 11 of 15 Page ID #:195


   1
        the Designating Party whose Protected Material may be affected. If the Designating
   2
        Party timely seeks a protective order, the Party served with the subpoena or court
   3
        order shall not produce any information designated in this action as
   4
        “CONFIDENTIAL” before a determination by the court from which the subpoena or
   5
        order issued, unless the Party has obtained the Designating Party’s permission. The
   6
        Designating Party shall bear the burden and expense of seeking protection in that
   7
        court of its confidential material and nothing in these provisions should be construed
   8
        as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
   9
      directive from another court.
   10 XI. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
             PRODUCED IN THIS LITIGATION
   11
                (a) The terms of this Order are applicable to information produced by a Non-
   12
        Party in this Action and designated as “CONFIDENTIAL.” Such information
   13
        produced by Non-Parties in connection with this litigation is protected by the
   14
        remedies and relief provided by this Order. Nothing in these provisions should be
   15
        construed as prohibiting a Non-Party from seeking additional protections.
   16
                (b) In the event that a Party is required, by a valid discovery request, to
   17
        produce a Non-Party’s confidential information in its possession, and the Party is
   18
        subject to an agreement with the Non-Party not to produce the Non-Party’s
   19
        confidential information, then the Party shall:
   20
                (1) promptly notify in writing the Requesting Party and the Non- Party that
   21
        some or all of the information requested is subject to a confidentiality agreement with
   22
        a Non-Party;
   23
                (2) promptly provide the Non-Party with a copy of the Stipulated Protective
   24
        Order in this Action, the relevant discovery request(s), and a reasonably specific
   25
        description of the information requested; and (3) make the information requested
   26
        available for inspection by the Non-Party, if requested.
   27
                (c) If the Non-Party fails to seek a protective order from this court within 14
   28
        22153

                                                     11
                      STIPULATION AND PROPOSED PROTECTIVE ORDER
Case 2:19-cv-08506-JAK-RAO Document 24 Filed 05/20/20 Page 12 of 15 Page ID #:196


   1
        days of receiving the notice and accompanying information, the Receiving Party may
   2
        produce the Non-Party’s confidential information responsive to the discovery
   3
        request. If the Non-Party timely seeks a protective order, the Receiving Party shall
   4
        not produce any information in its possession or control that is subject to the
   5
        confidentiality agreement with the Non-Party before a determination by the court.
   6
        Absent a court order to the contrary, the Non-Party shall bear the burden and expense
   7
        of seeking protection in this court of its Protected Material.
   8
        XII. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   9
                If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   10
        Protected Material to any person or in any circumstance not authorized under this
   11
        Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   12
        writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   13
        to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
   14
        persons to whom unauthorized disclosures were made of all the terms of this Order,
   15
        and (d) request such person or persons to execute the “Acknowledgment an
   16
      Agreement to Be Bound” attached hereto as Exhibit A.
   17 XIII. INADVERTENT PRODUCTION OF PRIVILEGED OR
            CONFIDENTIAL MATERIAL
   18
                When a Producing Party gives notice to Receiving Parties that certain
   19
        inadvertently produced material is subject to a claim of privilege or other protection,
   20
        the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   21
        Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
   22
        may be established in an e-discovery order that provides for production without prior
   23
        privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
   24
        parties reach an agreement on the effect of disclosure of a communication or
   25
        information covered by the attorney-client privilege or work product protection, the
   26
        parties may incorporate their agreement in the stipulated protective order submitted
   27
        to the court.
   28
        22153

                                                    12
                        STIPULATION AND PROPOSED PROTECTIVE ORDER
Case 2:19-cv-08506-JAK-RAO Document 24 Filed 05/20/20 Page 13 of 15 Page ID #:197


   1
        XIV. MISCELLANEOUS
   2
                14.1 Right to Further Relief. Nothing in this Order abridges the right of any
   3
        person to seek its modification by the Court in the future.
   4
                14.2 Right to Assert Other Objections. By stipulating to the entry of this
   5
        Protective Order, no Party waives any right it otherwise would have to object to
   6
        disclosing or producing any information during discovery or otherwise. Similarly, no
   7
        Party waives any right to object on any ground to use in evidence of any of the
   8
        material covered by this Protective Order.
   9
                14.3 Filing Protected Material. A Party that seeks to file under seal any
   10
        Protected Material must comply with Local Civil Rule 79-5. Protected Material may
   11
        only be filed under seal pursuant to a court order authorizing the sealing of the
   12
        specific Protected Material. If a Party’s request to file Protected Material under seal
   13
        is denied by the court, then the Receiving Party may file the information in the public
   14
        record unless otherwise instructed by the court.
   15
        XV. FINAL DISPOSITION
   16
                After the final disposition of this Action, as defined in paragraph 6, within 60
   17
        days of a written request by the Designating Party, each Receiving Party must return
   18
        all Protected Material to the Producing Party or destroy such material. As used in
   19
        this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   20
        summaries, and any other format reproducing or capturing any of the Protected
   21
        Material. Whether the Protected Material is returned or destroyed, the Receiving
   22
        Party must submit a written certification to the Producing Party (and, if not the same
   23
        person or entity, to the Designating Party) by the 60-day deadline that (1) identifies
   24
        (by category, where appropriate) all the Protected Material that was returned or
   25
        destroyed and (2) affirms that the Receiving Party has not retained any copies,
   26
        abstracts, compilations, summaries or any other format reproducing or capturing any
   27
        of the Protected Material. Notwithstanding this provision, Counsel are entitled to
   28
        22153

                                                    13
                      STIPULATION AND PROPOSED PROTECTIVE ORDER
Case 2:19-cv-08506-JAK-RAO Document 24 Filed 05/20/20 Page 14 of 15 Page ID #:198


   1
        retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
   2
        transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
   3
        reports, attorney work product, and consultant and expert work product, even if such
   4
        materials contain Protected Material. Any such archival copies that contain or
   5
        constitute Protected Material remain subject to this Protective Order as set forth in
   6
        Section 6 (DURATION).
   7
        XVI. VIOLATION
   8
                Any violation of this Order may be punished by appropriate measures
   9
                including, without limitation, contempt proceedings and/or monetary
   10
                sanctions.
   11
        IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   12
        DATED: May 19, 2020                   COLLINS COLLINS MUIR + STEWART LLP
   13
                                              By: _/s/ Chandler A. Parker_____________
   14
                                                    CHANDLER A. PARKER
   15                                               TOMAS A. GUTERRES
                                                    Attorneys for Defendants,
   16
                                                    COUNTY OF LOS ANGELES and
   17                                               MICHAEL SAMPSON
   18
        DATED: May 19, 2020                   JASS LAW
   19

   20                                         By: _/s/ Jeremy Jass____________________
                                                    JEREMY JASS
   21
                                                    Attorneys for Plaintiff,
   22                                               ZAKHARY GABRIEL MALLETT
   23
        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   24

   25 DATED: May 20, 2020

   26
      _____________________________________
   27 HON. ROZELLA A. OLIVER
      United States Magistrate Judge
   28
        22153

                                                   14
                      STIPULATION AND PROPOSED PROTECTIVE ORDER
Case 2:19-cv-08506-JAK-RAO Document 24 Filed 05/20/20 Page 15 of 15 Page ID #:199


   1
                                             EXHIBIT A
   2
                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3
        I, _____________________________ [print or type full name], of
   4
        _________________ [print or type full address], declare under penalty of perjury
   5
        that I have read in its entirety and understand the Stipulated Protective Order that
   6
        was issued by the United States District Court for the Central District of California
   7
        on [date] in the case of Zakhary Gabriel Mallett v. County of Los Angeles (Case No.
   8
        2:19-cv-08506-JAK-RAO). I agree to comply with and to be bound by all the terms
   9
        of this Stipulated Protective Order and I understand and
   10
        acknowledge that failure to so comply could expose me to sanctions and punishment
   11
        in the nature of contempt. I solemnly promise that I will not disclose in any manner
   12
        any information or item that is subject to this Stipulated Protective Order to any
   13
        person or entity except in strict compliance with the provisions of this Order. I further
   14
        agree to submit to the jurisdiction of the United States District Court for the Central
   15
        District of California for enforcing the terms of this Stipulated Protective Order, even
   16
        if such enforcement proceedings occur after termination of this action. I hereby
   17
        appoint __________________________ [print or type full name] of
   18
        _______________________________________ [print or type full address and
   19
        telephone number] as my California agent for service of process in connection with
   20
        this action or any proceedings related to enforcement of this Stipulated Protective
   21
        Order.
   22
        Date: ______________________________________
   23
        City and State where sworn and signed: _________________________________
   24
        Printed name: _______________________________
   25
        Signature: __________________________________
   26

   27

   28
        22153

                                                   15
                     STIPULATION AND PROPOSED PROTECTIVE ORDER
